v

Case 3:16-cr-00326-N Document 116 Filed 04/15/19 Pagelof9 PagelD 286

Supers

  

IN THE UNITED STATES DISTRICT COURT — 2019 APR 1S. PH J: 96
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION eos Ue
ULPUTY CLERK

UNITED STATES OF AMERICA NO. 3:16-CR-326-N
Vv.
JOHNNATTAN RAMIREZ (1)

PLEA AGREEMENT

Johnnattan Ramirez, the defendant; Erin Hendricks, the defendant’s attorney; and
the United States of America (the government), agree as follows:
l. Rights of the defendant: The defendant understands that the defendant —
has the rights
a. to plead not guilty;
b. to have a trial by jury;
c. to have the defendant’s guilt proven beyond a reasonable doubt;

d. to confront and cross-examine witnesses and to call witnesses in the
defendant’s defense; and

e. against compelled self-incrimination.

2. Waiver of rights and plea of guilty: The defendant waives these rights
and pleads guilty to the offenses alleged in Counts One, Four, Five, Six, and Seven of the
superseding indictment, charging violations of 18 U.S.C. § 1951(a), that is, conspiracy to
interfere with commerce by robbery; 18 U.S.C. §§ 1951(a) and 2, that is, interference
with commerce by robbery; 18 U.S.C. §§ 924(c)(1)(A)(i) and 2, that is, using and

carrying a firearm during and in relation to, and possessing a firearm in furtherance of, a

Plea Agreement—Page 1
Case 3:16-cr-00326-N Document116 Filed 04/15/19 Page2of9 PagelD 287

crime of violence; 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2, that is, using, carrying, and

brandishing a firearm during and in relation to, and possessing and brandishing a firearm

in furtherance of, a crime of violence. The defendant understands the nature and

elements of the crimes to which the defendant is pleading guilty and agrees that the

factual resume the defendant has signed is true and will be submitted as evidence.

3.

Sentence: The minimum and maximum penalties the Court can impose for

Counts One, Six, and Seven include the following:

Counts One, Four, and Six:

a. imprisonment for a period not to exceed twenty (20) years;

b. a fine not to exceed $250,000, or twice any pecuniary gain to the defendant
or loss to the victim(s);

c. a term of supervised release of not more than three (3) years, which may
follow any term of imprisonment. If the defendant violates the conditions
of supervised release, the defendant could be imprisoned for the entire term
of supervised release;

d. a mandatory special assessment of $100;

e. restitution to victims or to the community, which is mandatory under the
law, and which the defendant agrees may include restitution arising from all
relevant conduct, not limited to that arising from the offense of conviction
alone;

f. costs of incarceration and supervision; and

g. forfeiture of property.

Count Five:

a. imprisonment for a mandatory term of not less than seven (7) years and not

more than Life — to be served consecutively to any other term of
imprisonment;

Plea Agreement—Page 2
Case 3:16-cr-00326-N Document116 Filed 04/15/19 Page3of9 PagelD 288

g.

a fine not to exceed $250,000, or twice any pecuniary gain to the defendant
or loss to the victim(s);

a term of supervised release of not more than five (5) years, which may
follow any term of imprisonment. If the defendant violates the conditions
of supervised release, the defendant could be imprisoned for the entire term
of supervised release;

a mandatory special assessment of $100;

restitution to victims or to the community, which is mandatory under the
law, and which the defendant agrees may include restitution arising from all
relevant conduct, not limited to that arising from the offense of conviction
alone;

costs of incarceration and supervision; and

forfeiture of property.

Count Seven:

imprisonment for a mandatory term of not less than five (5) years and not
more than Life - to be served consecutively to any other term of
imprisonment;

a fine not to exceed $250,000, or twice any pecuniary gain to the defendant
or loss to the victim(s);

a term of supervised release of not more than five (5) years, which may
follow any term of imprisonment. If the defendant violates the conditions
of supervised release, the defendant could be imprisoned for the entire term
of supervised release;

a mandatory special assessment of $100;

restitution to victims or to the community, which is mandatory under the
law, and which the defendant agrees may include restitution arising from all
relevant conduct, not limited to that arising from the offense of conviction

alone;

costs of incarceration and supervision; and

Plea Agreement—Page 3
Case 3:16-cr-00326-N Document 116 Filed 04/15/19 Page4of9 PagelD 289

g. forfeiture of property.

4. Immigration consequences: The defendant recognizes that pleading
guilty may have consequences with respect to the defendant’s immigration status if the
defendant is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses. The defendant understands this may include the offense
to which the defendant is pleading guilty, and for purposes of this plea agreement, the
defendant assumes the offense is a removable offense. Removal and other immigration
consequences are the subject of a separate proceeding, however, and the defendant
understands that no one, including the defendant’s attorney or the district court, can
predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that the defendant wants to plead
guilty regardless of any immigration consequences that the defendant’s plea of guilty
may entail, even if the consequence is the defendant’s automatic removal from the United
States.

5. Court’s sentencing discretion and role of the Guidelines: The defendant
understands that the sentence in this case will be imposed by the Court after consideration
of the United States Sentencing Guidelines. The guidelines are not binding on the Court,
but are advisory only. The defendant has reviewed the guidelines with the defendant’s
attorney, but understands no one can predict with certainty the outcome of the Court’s
consideration of the guidelines in this case. The defendant will not be allowed to

withdraw the defendant’s plea if the defendant’s sentence is higher than expected. The

Plea Agreement—Page 4
Case 3:16-cr-00326-N Document 116 Filed 04/15/19 Page5of9 PagelD 290

defendant fully understands that the actual sentence imposed (so long as it is within the
statutory maximum) is solely in the discretion of the Court.

6. Mandatory special assessment: The defendant agrees to pay to the United
States District Clerk the amount of $500, in satisfaction of the mandatory special
assessments in this case.

7. Defendant’s agreement: The defendant shall give complete and truthful
information and/or testimony concerning the defendant’s participation in the offenses of
conviction. The defendant agrees to pay total restitution of $176,869.96. Upon demand,
the defendant shall submit a personal financial statement under oath and submit to
interviews by the government and the United States Probation Office regarding the
defendant’s capacity to satisfy any fines or restitution. The defendant expressly
authorizes the United States Attorney’s Office to immediately obtain a credit report on
the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the implementation
of a fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the United States Attorney’s Office from
pursuing any other means by which to satisfy the defendant’s full and immediately

enforceable financial obligation. The defendant understands that the defendant has a

Plea Agreement—Page 5

 
Case 3:16-cr-00326-N Document116 Filed 04/15/19 Page6of9 PagelD 291

continuing obligation to pay in full as soon as possible any financial obligation imposed
by the Court.

8. Government’s agreement: The government will not bring any additional
charges against the defendant based upon the conduct underlying and related to the
defendant’s pleas of guilty. The government will file a supplement in this case, as is
routinely done in every case, even though there may or may not be any additional terms.
The government will dismiss, after sentencing, any remaining charges in the pending
indictment. This agreement is limited to the United States Attorney’s Office for the
Northern District of Texas and does not bind any other federal, state, or local prosecuting
authorities, nor does it prohibit any civil or administrative proceeding against the
defendant or any property.

9. Violation of agreement: The defendant understands that if the defendant
violates any provision of this agreement, or if the defendant’s guilty plea is vacated or
withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge. In such event, the
defendant waives any objections based upon delay in prosecution. If any plea is vacated
or withdrawn for any reason other than a finding that it was involuntary, the defendant
also waives objection to the use against the defendant of any information or statements
the defendant has provided to the government, and any resulting leads.

10. Voluntary plea: These pleas of guilty are freely and voluntarily made and

are not the result of force or threats, or of promises apart from those set forth in this plea

Plea Agreement—Page 6

 
Case 3:16-cr-00326-N Document116 Filed 04/15/19 Page 7of9 PagelD 292

agreement. There have been no guarantees or promises from anyone as to what sentences
the Court will impose.

11. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. §
3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an
amount to be determined by the district court. The defendant further waives the
defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. The defendant, however, reserves the rights (a) to bring a direct appeal
of (i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error
at sentencing, (b) to challenge the voluntariness of the defendant’s plea of guilty or this
waiver, and (c) to bring a claim of ineffective assistance of counsel.

12. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s lawyer and is fully satisfied
with that lawyer’s legal representation. The defendant has received from the defendant’s
lawyer explanations satisfactory to the defendant concerning each paragraph of this plea
agreement, each of the defendant’s rights affected by this agreement, and the alternatives
available to the defendant other than entering into this agreement. Because the defendant
concedes that the defendant is guilty, and after conferring with the defendant’s lawyer,
the defendant has concluded that it is in the defendant’s best interest to enter into this plea

agreement and all its terms, rather than to proceed to trial in this case.

Plea Agreement—Page 7

 
Case 3:16-cr-00326-N Document116 Filed 04/15/19 Page8of9 PagelD 293

13. Entirety of agreement: This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and
signed by all parties. This agreement supersedes any and all other promises,
representations, understandings, and agreements that are or were made between the
parties at any time before the guilty plea is entered in court. No promises or

representations have been made by the United States except as set forth in writing in this

plea agreement. .
AGREED TO AND SIGNED this | | day of del. 2019.

ERIN NEALY COX
UNITED STATES ATTORNEY

a o
pot KE

JO ATTAW RAMIREZ——~ = ema ULD|

Defendant Assistant Urfited States Attorney
Kansas State Bar No. 25429
1100 Commerce Street, 3rd Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8713

’ Facsimile: 214-659-8805

E-mail: ryan.raybould2@usdoj.gov

J | JEEZ

ERIN HE CKS XE KEITH ROBINSON’
Attorney for Defendant Section Chief

 

 

 

 

Plea Agreement—Page 8

 
Case 3:16-cr-00326-N Document 116 Filed 04/15/19 Page9of9 PagelD 294

I have read (or had read to me) this Plea Agreement and have carefully reviewed
every part of it with my attorney. I fully understand it and voluntarily agree to it.

»
JOHNNATTAN [RAMIREZ Date

Defendant

 

I am the defendant’s counsel. I have carefully reviewed every part of this Plea
Agreement with the defendant. To my knowledge and belief, my client’s decision to
enter into this Plva Agreement is an informed and voluntary one.

| Apel ‘4

 

 

ERINFIENDRICKS Date’
Attorney for Defendant

Plea Agreement—Page 9

 

 
